Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 23 October 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  
                     
                     Monsieurà bord de la ville de Paris le 23. 8bre 1781.
                  
                  Je viens de recevoir les six paquets que Votre Excellence m’a fait l’honneur de m’addresser pour être envoyés par la frégatte la Surveillante.  je suis desesperé que cette frégatte soit deja partie puisque cela m’émpeche de remplir vos vuës a ce sujet, mais je puis assurer Votre Excellence que ses depêches seront particulierement recommandées au Capitaine de la seconde frégatte que je compte expédier sous peu de jours.
                  Je profite de cette occasion pour vous remercier d’avoir bien voulû m’envoyer l’Etât des prisonniers et de l’artillerie trouvés dans les villes d’York et de Gloucester et pour vous renouveller les assurances de tous les sentiments de consideration, d’attachement et de respect avec lesquels j’ai l’honneur d’être De Votre Excellence Le três humble et três obeissant serviteur
                  
                     Le Comte de Grasse
                     
                  
               j’ai ordonné que l’on conduisit á Votre Excellence tous les prisonniers douteux qui sont a bord des vaisseaux de l’armée. S’ils sont americains, vous leur donnerés la liberté, s’ils ne sont pas, ils toucheront dans la classe des matelots prisonniers. Il y en a quelques uns qui sont mal notés, dont vous pourés, mieux que moy, eclaircir la conduitte. 